RENDERED: JUNE 17, 2021
                                                           TO BE PUBLISHED


               Supreme Court of Kentucky
                               2020-SC-0011-MR


JEWISH HOSPITAL, AN ASSUMED NAME                                        APPELLANTS
OF JEWISH HOSPITAL & ST. MARY’S
HEALTHCARE, INC.; AND KENTUCKYONE
HEALTH, INC.


                   ON REVIEW FROM COURT OF APPEALS
V.                     CASE NO. 2019-CA-1306-MR
                JEFFERSON CIRCUIT COURT NO. 17-CI-00253


HONORABLE MITCH PERRY                                               APPELLEE
JEFFERSON CIRCUIT COURT JUDGE

AND
                                                 REAL PARTIES IN INTEREST
KAREN L. REDDINGTON, PARTY IN
INTEREST, INDIVIDUALLY, AND AS
EXECUTRIX OF THE ESTATE OF
DONALD PATRICK REDDINGTON SR.


              OPINION OF THE COURT BY JUSTICE LAMBERT

                         REVERSING AND VACATING

         Appellant, Jewish Hospital (“Hospital”), petitioned the Court of Appeals

for a writ prohibiting the Jefferson Circuit Court from enforcing its order

allowing the use of a root-cause analysis report (“RCA”) at trial for

impeachment purposes. The Court of Appeals denied the petition, and Jewish
Hospital appeals from that denial. The issue before us is whether KRS1

311.377, as amended, protects the RCA from admission at trial. We now hold

that the document is privileged, vacate the Circuit Court’s order, and remand

the case for further proceedings.

                                  I. BACKGROUND

      Donald Patrick Reddington Sr. underwent surgery for a torn labrum in

May 2016. Though surgery was successful, Mr. Reddington suffered post-

surgical complications upon being extubated. As a result of his difficulty

breathing, Mr. Reddington was admitted to the ICU. Over the next several

days, he showed improvement and was transferred from the ICU to less

intensive care. Shortly after his transfer, Mr. Reddington pulled out his

tracheostomy tube and arrested. Despite CPR being administered, Mr.

Reddington passed away eight days later.

      His wife, Karen Reddington, individually and on behalf his estate

(“Estate”), sued the Hospital alleging medical negligence. During discovery, the

Estate sought production of any “incident report, sentinel event report, root

cause analysis, or peer review” prepared in the aftermath of Mr. Reddington’s

death. The Hospital produced multiple documents, including the RCA, subject

to the terms of an agreed protective order.2




      1   Kentucky Revised Statutes.
      2 The Agreed Protective Order required that all parties treat the RCA
confidentially. Pursuant to the order, the RCA must only be used for the litigation
and, within 60 days of the conclusion of the litigation, the RCA must be destroyed or
returned to Jewish Hospital.

                                          2
      Subsequent to the RCA’s production, the General Assembly amended

KRS 311.377. As is relevant here, the amendment clarified that the evidentiary

privilege created by the statute applied in “any civil action . . . including but

not limited to medical malpractice actions[.]”3 The Hospital filed a motion in

limine to exclude the RCA from admission at trial, arguing that KRS 311.377(2)

rendered the RCA privileged. The trial court denied the motion in limine,

ordering that the RCA could be used at trial “for the purpose of impeachment.”

      The Hospital then filed an original action in the Court of Appeals seeking

a writ of prohibition. The Court of Appeals denied the Hospital’s petition.

While the appellate court agreed with the Hospital that a writ would be

warranted if the privilege applied, it disagreed that the statute protected the

RCA. It held that the Hospital was not “performing a designated professional

review function when it prepared the RCA.”4 The court focused on the impetus

of the review process. It reasoned that the Hospital prepared the document for

a business purpose, namely internal risk management, because the review

process began after it became clear that litigation was imminent.5 And it held

that the business purpose of the RCA precluded the report from being

privileged because internal risk management was not a professional review

function.6




      3   KRS 311.377(2).
      4   Jewish Hosp. v. Reddington, No. 2019-CA-001306 (Ky. App. Dec. 2, 2019).
      5   Id. at *9-10.
      6   Id. at *16.

                                           3
      The Hospital now appeals the Court of Appeals’ denial of its petition. The

Hospital asks us to consider, first, whether KRS 311.377(2) applies

retroactively to cases pending when the amendment was passed and, then, if it

does, whether the RCA is privileged under the statute.

                                    II. ANALYSIS

A. Standard of Review

      The issuance of a writ of prohibition is “disfavored by our jurisprudence”

due to the extraordinary nature of the relief it provides.7 Thus, this Court

employs a “cautious and conservative [approach] both in entertaining petitions

for and in granting such relief.”8 We review any factual findings or legal

conclusions of the Court of Appeals under the traditional standards (clear error

and de novo review respectively).9 The ultimate decision, however, of whether

to issue a writ is discretionary.10 We therefore review this decision for an

abuse of that discretion, considering whether it was “arbitrary, unreasonable,

unfair, or unsupported by sound legal principles.”11

      Prior to considering any issue raised on the merits, we must determine if

the case before us belongs to the narrow class of cases to which a writ is




      7 Henderson Cnty. Health Care Corp. v. Wilson, 612 S.W.3d 811, 817 (Ky. 2020)
(quoting Caldwell v. Chauvin, 464 S.W.3d 139, 144-45 (Ky. 2015) (internal quotation
marks omitted)).
      8   Id.
      9   Appalachian Racing, LLC v. Commonwealth, 504 S.W.3d 1, 3 (Ky. 2016).
      10   Id.
      11   Id.

                                          4
available.12 Those cases generally divide into two categories. The former

category concerns cases in which the lower court has acted beyond the scope of

its jurisdiction.13 The latter category requires the petitioning party to show

that the lower court erred and no adequate remedy may be had through

appeal.14 Ordinarily, the petitioning party need demonstrate that allowing the

error to stand will result in irreparable injury.15 Yet, in certain special cases—

such as the “breaching of a tightly guarded privilege”—a showing of immediate

and irreparable harm may be set aside.16

      Here, the Hospital claims that the trial court’s order violates a statutory

privilege to which it is entitled. The Court of Appeals held, and we agree, that

the Hospital’s petition meets the requirements of the certain special cases

exception. As such, we review the merits of the Hospital’s claims.

B. Retroactivity

      At the threshold, we consider whether the amended KRS 311.377 applies

to this dispute. The events giving rise to this litigation occurred in 2016, as did

the Hospital’s internal review of those events. The Estate filed suit in 2016 and

the Hospital produced the RCA in discovery the following year. With the

exception of trial, nearly every event concerning the creation and disclosure of



      12   See Collins v. Braden, 384 S.W.3d 154, 158 (Ky. 2012).
      13See Wilson, 612 S.W.3d at 816 (citing Hoskins v. Maricle, 150 S.W.3d 1, 10
(Ky. 2004)).
      14   Id.
      15   See Grange Mut. Ins. Co. v. Trude, 151 S.W.3d 803, 808 (Ky. 2004).
      16   Id.

                                            5
the RCA occurred prior to the passage of the 2018 amendment to KRS

311.377. For this reason, the Estate argues that the application of the

privilege in this litigation impermissibly grants the statute retroactive effect.

      Kentucky law recognizes a strong presumption that statutes operate

prospectively.17 The General Assembly recognized this presumption in KRS

446.080(3), which provides that “[n]o statute shall be construed to be

retroactive unless expressly so declared.” Thus, “when the General Assembly

clearly states legislation is to have retroactive effect or otherwise prescribes its

temporal scope or reach, we give effect to the intent of the General Assembly . .

. unless to do so would impair some vested right or violate some constitutional

guarantee.”18

      KRS 311.377 contains no express statement regarding retroactivity. Nor

does the statute clearly express an intent that its provisions be applied

retroactively through its temporal scope. Nevertheless, the absence of such

express intent does not end our inquiry. Amendments to statutes governing

“in-court procedures and remedies which are used in handling pending

litigation, even if the litigation results from events which occurred prior to the

effective date of the amendment, do not come within the rule prohibiting

retroactive application.”19 Accordingly, we examine whether the extension of

the privilege set out in KRS 311.377 is procedural or remedial in nature.


      17   Commonwealth Dept. of Agric. v. Vinson, 30 S.W.3d 162, 168 (Ky. 2000).
      18   Martin v. Warrior Coal LLC, 617 S.W.3d 391, 396 (Ky. 2021).
      19 Vinson, 30 S.W.3d at 168-69 (citing Peabody Coal Co. v. Gossett, 819 S.W.2d

33 (Ky. 1991)).

                                            6
      The Estate correctly points out that this Court has previously held that

an evidentiary privilege falls on the substantive end of the

substance/procedure spectrum.20 In Chauvin, we considered whether the

General Assembly’s creation of a novel statutory privilege violated the

separation of powers provisions of the Kentucky Constitution.21 Crucially, our

analysis focused on the source of the General Assembly’s authority to create

privilege law. A majority of the Court determined that this authority derived

from the legislature’s inherent power to enact substantive law, which we

defined as “those [laws] that ‘predominately foster other objectives’ and have an

out-of-court effect.”22 We determined that the evidentiary privilege fostered

out-of-court objectives (e.g. protecting privacy and combatting drug abuse and

addiction) and; consequently, we held that the creation of the privilege was a

valid exercise of legislative authority.

      In considering retroactivity, however, the focal point of our analysis

shifts. Here, we concentrate on the effect of the amendment on the pending

litigation.23 In Peabody Coal Co. v. Gossett, we explained the distinction

between substantive and procedural laws in the retroactivity context:

      A retrospective law, in a legal sense, is one which takes away or
      impairs vested rights acquired under existing laws, or which creates
      a new obligation and imposes a new duty, or attaches a new


      20 Commonwealth Cabinet for Health & Fam. Servs. v. Chauvin, 316 S.W.3d 279,
284 (Ky. 2010).
      21   Id.
      22Id. at 286-87 (quoting Robert G. Lawson, Modifying the Kentucky Rules of
Evidence – A Separation of Powers Issue, 88 Ky. L.J. 525, 580 (2000)).
      23   See Vinson, 30 S.W.3d at 168-169.

                                           7
      disability, in respect to transactions or considerations already past.
      Therefore, despite the existence of some contrary authority, remedial
      statutes, or statutes relating to remedies or modes of procedure,
      which do not create new or take away vested rights, but only operate
      in furtherance of the remedy or confirmation of such rights, do not
      normally come within the legal conception of a retrospective law, or
      the general rule against the operation of statutes.24

      Vinson illustrates this approach. There, we considered whether

amendments to Kentucky’s Whistleblower Statute that altered the causation,

weight of evidence, and burden of proof elements under the statute were

substantive or procedural in nature.25 The principal effect of the amendment

was to make it easier for an aggrieved employee to prove their case and shifted

the burden of proof to the employer to rebut certain aspects of the claim.26 We

held that the amendments were substantive because they transformed

previously unactionable conduct into conduct which was consequential to the

determination of the dispute.27

      The amendment in KRS 311.377, on the contrary, does not impair the

substantive right of the Estate to bring its cause of action. Nor does it bring

about a substantive change in the law of medical negligence. The amendment

clarifies that the statutory privilege applies in a broader range of cases than

this Court had previously held.28 In the context of this litigation, the statute




      24   819 S.W.2d at 36 (emphasis added).
      25   Vinson, 30 S.W.3d at 168-69.
      26   Id.
      27   Id.
      28 In Sisters of Charity Health Sys. v. Raikes, this Court held that “the peer
review privilege created by KRS 311.377(2) [was] limited to suits against peer review
                                           8
works to keep otherwise relevant and admissible evidence from the trier of fact.

It acts as a rule that predominately affects what happens inside the courtroom

(i.e. the manner and means by which a party proves its case). In this sense,

the amendment is procedural.29

      Other jurisdictions have reached similar conclusions. For instance, in

Huntsman v. Aultman Hospital, the Court of Appeals of Ohio analyzed

amendments to Ohio’s peer review privilege statute.30 Ohio courts had

interpreted the prior version of the statute to permit the trial court to conduct

an in-camera review of a peer review committee’s records to determine which

documents were privileged.31 The Ohio legislature amended the statute to

clarify that no documents could be obtained from a peer review committee’s

records; only documents obtainable from their origin source were

discoverable.32 The appellate court held that this amendment was procedural

because it only altered the manner in which discoverable material was obtained

rather than the substantive components of the underlying claim.33 Ohio’s

approach corresponds with numerous jurisdictions in finding amendments to

evidentiary privileges to be procedural in nature.34


entities[.]” 984 S.W.2d 464, 470 (Ky. 1998). The 2018 Amendment to KRS 311.377(2)
clearly expands the scope of the statute’s applicability.
      29   See Chauvin, 316 S.W.3d at 286-87.
      30   826 N.E.2d 384 (Ohio Ct. App. 2005).
      31   Id. at 388.
      32   Id.
      33   Id.
       State v. Carver, 258 P.3d 256, 263 (Ariz. Ct. App. 2011) (holding that an
      34

amended marital communications privilege governs in proceedings arising before but
                                           9
      After considering our own case law in the context of this trend, we

determine that the 2018 amendment to KRS 311.377 is procedural. Being

procedural in nature, the statute is exempted from the prohibition against

retroactive application. We accordingly conclude that KRS 311.377 applies in

this case.

C. Application of KRS 311.377

      The principal issue in this case concerns the scope of the peer review

privilege. The resolution of this issue hinges on the interpretation of the term

“designated professional review function.”35 The parties agree that only the

materials of an entity engaged in such a function qualify for protection under

subsection (2) of the statute. But the parties differ as to whether the RCA was

produced by a committee engaged in that process.

      Statutes creating evidentiary privileges necessitate strict construction

because they violate the fundamental principle that “the public . . . has a right

to every man’s evidence.”36 We accordingly consider broad claims of privilege

with careful scrutiny.37 This critical approach, however, does not force us to



tried after its enactment because the amendment was procedural); People v. Dolph-
Hostetter, 664 N.W.2d 254, 261 (Mich. Ct. App. 2003) (holding that the application of
the amended marital communications privilege did not violate the ex post facto clause
because it was procedural); State v. Bragan, 902 S.W.2d 227, 241 (Tenn. Ct. App.
1995) (amendment to marital communications privilege was procedural); Ne. Cmty
Hosp. v. Gregg, 815 S.W.2d 320 (Texas App. 1991) (amendment to peer review privilege
statute was procedural).
      35   KRS 311.377(2).
      36Trammel v. United States, 445 U.S. 40, 45 (1980) (quoting United States v.
Bryan, 339 U.S. 323, 331 (1950)).
      37   Raikes, 984 S.W.2d at 468-69.

                                           10
abandon our bedrock rules of statutory interpretation. Our goal—if the

General Assembly exercised its authority properly—remains to effectuate

legislative intent.38 And when the language of the statute is clear and

unambiguous, we must not “add or subtract from the legislative enactment or

discover meanings not reasonably ascertainable from the language used.”39

      We begin with the text of the statute. Subsection (1) provides that any

person who applies for, or is granted, staff privileges by certain licensed health

services organizations, such as a hospital, presumptively waives any claim for

damages against the Hospital or its designees for good faith actions undertaken

during “the designated review function of review of credentials or retrospective

review and evaluation of the competency of professional acts or conduct of other

health care personnel.”40 Subsection (2), in turn, states that the “proceedings,

records, opinions, conclusions, and recommendations” of any entity performing

this review function “shall be confidential and privileged and shall not be

subject to discovery…in any civil action in any court, including but not limited

to medical malpractice actions.” The protection of the privilege is limited to “a

person or entity that attests to participating in a patient safety and quality

improvement initiative.” Put simply, the statute renders privileged any

documents created by an entity engaged in the retrospective review of the

professional conduct of health care providers.



      38   See Abel v. Austin, 411 S.W.2d 728, 738 (Ky. 2013).
      39   Commonwealth v. Harrelson, 14 S.W.3d 541, 546 (Ky. 2000).
      40   (Emphasis added.)

                                           11
      The RCA appears to meet the facial requirements for protection under

the statute. Several weeks after Mr. Reddington’s death, Melanie Woodring,

then-interim risk manager for the Hospital, initiated the RCA process.

Woodring testified by deposition that she began her investigation after it

became clear that the Estate intended to file a lawsuit against the Hospital.

Woodring met with Dr. Jeffrey Goldberg, Chief Medical Officer; Deanna Parker,

Director of Nursing; and Robert Wheat, Assistant Nurse Manager. The goal of

this group (designated the “Code E team”) was to review the cause of Mr.

Reddington’s death, evaluate the care provided by members of the nursing

team, and ascertain whether changes in care needed to be implemented. The

RCA contains the ultimate findings and opinions of the team. The document

discusses the quality of care Mr. Reddington received and outlines

considerations for preventative measures that the Hospital could implement.

The document explicitly reviews the professional competency of hospital staff.

      The Estate’s primary argument to the contrary concerns the impetus for

the RCA’s creation rather than its contents. Because Woodring only initiated

the process after litigation was imminent, the Estate explains, the RCA was

created with the primary purpose of internal risk management rather than

improving patient safety. Under the Estate’s theory, the document’s “business

purpose” takes it outside of the protection of KRS 311.377(2).

      Though KRS 311.377 itself contains no express indication that its

coverage is limited to documents created without consideration of litigation, the

Estate cites the statute’s attestation requirement as evidence of the limitation.

                                       12
Subsection (2) provides that the “confidentiality and privilege protections of this

subsection shall only be available to a person or entity that attests to

participating in a patient safety and quality improvement initiative, including

the program established by the Patient Safety and Quality Improvement Act of

2005[.]” The Estate argues that this language requires the Hospital to

demonstrate that the RCA was generated as patient safety work product

pursuant to a patient safety and quality improvement initiative.

      But this argument elides the fact that the General Assembly clearly did

not intend for the privilege provision of KRS 311.377 to be coextensive with

federal protections. “Patient Safety Work Product” is a term of art defined by

federal statute. The Patient Safety and Quality Improvement Act of 2005

(PSQIA) provides a privilege for patient safety work product conveyed by a

covered entity to a patient safety organization.41 The PSQIA defines patient

safety work product as “any data, reports, records, memoranda, analyses, or

written or oral statements…assembled or developed by a provider for reporting

to a patient safety organization … and which could result in improved patient

safety, health care quality, or health care outcomes[.]”42

      A textual comparison of the foregoing provision with KRS 311.377

demonstrates that the latter is intended to offer broader protections. First, the

attestation provision of KRS 311.377(2) does not require the entity to



      41 See 42 U.S.C § 299b-22(a); Univ. of Ky. v. Bunnell, 532 S.W.3d 658, 665-66
(Ky. App. 2017).
      42   42 U.S.C § 299b-21(7)(A)(i).

                                          13
participate in the program established by the “PSQIA”. The statute provides

that the entity must participate in a patient safety initiative “including” the

“PSQIA” program. The participle “including,” in a legal sense, typically

demonstrates the presence of a partial or non-exhaustive list.43 An entity

claiming the privilege, therefore, may but is not required to participate in the

patient safety program under the “PSQIA”. This indicates that the General

Assembly did not intend to incorporate the peer review provisions of the

“PSQIA” wholesale.

      Second, the “PSQIA” itself expressly limits the application of its privilege

to documents that (1) are reported to a patient safety organization and (2) could

result in improved patient safety.44 KRS 311.377, on the other hand, privileges

the materials of an entity “performing a designated review function,” which is

defined to include “the retrospective review and evaluation of the competency of

professional acts or conduct of other health care personnel.” The latter

contains no express requirement of submission to another body. Nor does it

expressly require the court to evaluate whether the document at issue “could”

result in better health care outcomes. The federal privilege had been in force

for over a decade as of 2018, the year in which the General Assembly amended

KRS 311.377. Numerous decisions of Kentucky courts had interpreted the

scope of the federal privilege, including its application to documents resembling




      43   BLACK’S LAW DICTIONARY 777 (8th ed. 2004).
      44   See 42 U.S.C § 299b-21(7)(A)(i).

                                              14
the RCA.45 The General Assembly was presumably aware of this

jurisprudential context when it amended our own peer-review statute. The

absence of equivalent language of limitation in our statute suggests an intent

for Kentucky’s peer review privilege to offer broader protection than its federal

counterpart.

      In fact, this broader protection fits within the context of the larger

regulatory apparatus applicable to peer review documents. Under the “PSQIA”,

both (1) documents mandated to be created and maintained by state regulation

or (2) reports voluntarily disclosed are not covered by the federal privilege.46

Moreover, under Kentucky case law, a report like the RCA would only be

covered if it was “created for the sole purpose of submission to [the hospital’s]

PSO in accordance with the Act and for no other use whatsoever.”47 KRS

311.377(2)’s broad language extends coverage to a class of documents

generated by peer review committee that would not otherwise be protected

under the federal statute.

      Here, the Hospital attested to participating in the Kentucky Institute for

Patient Safety & Quality (KIPSQ), a federally certified PSO48. The report was

produced by the “Code E” team assembled by Woodring and set out the

findings of a retrospective review of nursing care intended to assess the cause



      45See e.g., Baptist Health Richmond v. Clouse, 497 S.W.3d 759 (Ky. 2016); Tibbs
v. Bunnell, 448 S.W.3d 796 (Ky. 2014); Bunnell, 532 S.W.3d 658.
      46   See Bunnell, 532 S.W.3d at, 672-73.
      47   Id. at 690.
      48   Patient Safety Organization.

                                          15
of Mr. Reddington’s death and improve hospital procedures to increase patient

safety.

      Both the text of the KRS 311.377 and the statute’s place in the broader

regulatory context indicate that the General Assembly intended to offer broader

protection to peer review documentation than the privilege offered by the

“PSQIA”. The Estate’s proffered business purpose test (which also underlies

the Court of Appeals’ opinion) relies on case law interpreting a federal statute

that expressly provides narrower protection than the state statute. For the

foregoing reasons, we hold that the RCA meets the statutory requirements of

KRS 311.377 and was privileged.49

                                 III. CONCLUSION

      The Hospital successfully demonstrates that it is entitled to a writ of

prohibition. Because this case concerns the potential violation of an applicable

privilege, the certain special cases exception is met. On the merits, the

Hospital demonstrates that the RCA was a report generated during the

retrospective review of the professional conduct of its nursing staff. Therefore,

we reverse the Court of Appeals’ opinion and grant the petition for a writ

prohibiting the Circuit Court from enforcing its order permitting the admission

of the privileged material for impeachment purposes.


      49  The Estate argues that the Hospital waived any claim to privilege protection
through its voluntary disclosure of the RCA prior to the passage of amendment to KRS
311.377. The argument fails. Kentucky Rule of Evidence (KRE) 510 states that “A
claim of privilege is not defeated by a disclosure which was . . . (2) made without
opportunity to claim this privilege.” Here, any disclosures occurred prior to the
passage of the 2018 amendment so the Hospital lacked the opportunity to assert the
privilege.

                                         16
     All sitting. All concur.


COUNSEL FOR JEWISH HOSPITAL, AN ASSUMED NAME OF JEWISH
HOSPITAL & ST. MARY’S HEALTHCARE, INC. & KENTUCKYONE HEALTH,
INC.:

Eleanor M.B. Davis
Bryan Todd Thompson
Joseph Andrew Wright
Louisville, Kentucky



COUNSEL FOR KAREN L. REDDINGTON PARTY IN INTEREST INDIVIDUALLY,
AND AS EXECUTRIX OF THE ESTATE OF DONALD PARTRCK REDDINGTON,
SR.:

Francis T. Conway
John William Conway
Louisville, Kentucky


APPELLEE:

Hon. Mitch Perry, Judge




                                17